Title: To George Washington from Major General Stirling, 3 November 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Reading [Pa.] Novr 3d 1777

Your Excellency’s letter of the first Instant, I received yesterday, and am happy to find that any part of my thoughts on the measures necessary to be taken Coincided so nearly with those you had already pursued: and I am in hopes they will be amply Sufficient to render abortive any measures the Enemy may attempt on the side of Red Bank. The objection to the other Measure is indeed a very Capital one, and the Communication is Certainly better kept up from the present position: But it is my duty to inform your Excellency no freshet whatever does totally Cut off the Communication between the two Sides of Schuylkill, for at this place there are two rope ferry’s with excellent large Scows which can carry near an hundred Men at a time and move so quick that a Column of Troops would pass at each of them as soon as at the best ford at any time, there is also a good ferry at Potts Grove; I mention this least they should be wanted on some future Occasion. I belive General Howe is in a very awkward Scituation, he Cannot attempt another attack on Red Bank without detaching a larger body than he can Spare from his Army, nor will he this Season be able to advance a Battery on province nearer to fort Miflin, in short he Cannot Cooperate with the Navy in attacking the forts or raizeing the Cheva de frize, unless it be by some desperate attempt to storm fort Miflin in Boats, but desperation he is almost drove to.
Since my letter of 29 I have sent off to Camp 30 more hearty fellows, and there will soon be another party ready. I have desired all the Officers 

in town to be at my Quarters this Morning at ten oClock when I shall inform them that such of them as do not set out for Camp by Noon tomorrow or produce to me Dr Kenedy’s Certificate of their being unfitt for Camp Duty, will be reported to your Excellency. I have inspected into the accounts of Issues of provisions for the last fortnight and find them pretty Moderate the other branches here seem to be in pretty good order only the Wounded are still without Cloathing although waggons went over to Lancaster several days since with the Adjutant Generals order for it, I have this morning sent over an Officer to bring over what can be spared if the whole order can not be Complyed with.
There is a Capt. Speke & two other Officers here prisoners of War, and about 20 privates who were left here either as wounded or Sick, they are now very well, and I think should be removed from hence.
I am much recovered from my lameness and was in hopes of being able to be fit for Camp Duty by this time, and yesterday made the experiment of rideing on horseback, but I found a very few Miles too Much for me and like to have overcome me. yet I can travel without any inconvenience (unless at a Sharp Jolt) in a Carriage, I have therefore some thoughts of going over to Lancaster for tomorrow and to return on Wednesday, as I hear there a Number of Idlers both Officers & Men at that place & the towns in the Neighbourhood. The enclosed was Communicated by Col. Wilkinson to Major MacWilliams, such wicked duplicity of Conduct, I shall alway’s think it my duty to detect. I am very Sincerely your Excellency’s Most Obt Humble Servant

Stirling,

